DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP’623 (JP 2003-011623).
Regarding claim 1, see annotated figures below. 

    PNG
    media_image1.png
    771
    692
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    931
    790
    media_image2.png
    Greyscale

The second bead filler comprises multiple rubber layers (11A-11C) each having different concentrations of short fibers (Page 7 of the machine translation), satisfying “different rubber materials”. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over JP’623 (JP 2003-011623).
The claimed angles recited in claims 6-9 in the tire of JP’623 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since (1) JP’623 teaches the radial outer end EU is preferably located in the vicinity Y of the tire maximum width point TM and near Y means a range in which the radial distance from the tire maximum width point TM is 0.1 times or less than the tire cross-sectional height H (page 5 of the machine translation), (2) the height H3 of the AU is preferably limited to 0.3 times or less of the tire sectional height H (page 7 of the machine translation), (3) the distance j between the inner end EL and the folded carcass end 6e is as small as possible in the range of 0-10 mm (page 5 of the machine translation), and (4) the height of the carcass ply is 
As to claim 10, see annotated FIG. 2 below and note: J may be 0 mm. 

    PNG
    media_image3.png
    917
    704
    media_image3.png
    Greyscale

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over JP’623 (JP 2003-011623) in view of JP’712 (JP 10-024712).
Regarding claim 2, JP’623 illustrates the upper end of the second bead filler inclined toward an outside of the tire with respect to a radial direction of the tire.  JP’623 does not illustrate the second bead filler narrowing toward an upper end and a lower end.  However, JP’712 teaches a pneumatic tire comprising a first bead filler (9) and a second bead filler (6, 7).  The second bead filler narrows toward an upper end and a lower end.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the second bead filler .
Claims 1-2 and 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over JP’712 (JP 10-024712) in view of JP’623 (JP 2003-011623).
Regarding claim 1, JP’712 teaches a pneumatic tire comprising a pair of bead portions, a pair of sidewalls, a carcass ply, and a tread ([0008]).  FIG. 1 illustrates a bead portion comprising a bead core 3, a first bead filler comprising a hard stiffener 9a and a soft stiffener 9b, and a second bead filler comprising hard rubber layer 6 and soft rubber layer 7 ([0023], [0024]), and satisfies “different rubber materials” as claimed. 
JP’712 does not teach the second bead filler having a first filler portion, second filler portion, and a third filler portion.  However, JP’623 teaches a pneumatic comprising a first bead filler 8 and a second bead filler 10.  The second bead filler 10 comprises: a first filler portion 11C, a second filler portion 11B, and a third filler portion 11A, each having different concentrations of short fibers (Page 7 of the machine translation).  JP’623 
Regarding claim 2, see FIG. 1-FIG. 2 of JP’712.
Regarding claims 6-9, the tire of JP’712 having the claimed angles recited in claims 6-9 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since (1) JP’712 teaches a radially inner end of the second bead filler located radially above the bead core, (2) JP’623 teaches the radial outer end EU is preferably 
Regarding claims 10-13, the tire of JP’712 in view of JP’623 satisfies the claimed invention since the entire second bead filler of JP’712 is directly adjacent to a turn up portion of the carcass (i.e. “meet”) and lines which are parallel to the radial direction (i.e. 0° with respect to the tire radial direction) and intersect with the second bead filler can be identified. 
Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection presented in this office action. 
Allowable Subject Matter
Claim 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
For claim 5, the prior art fails to anticipate and/or render obvious “the first filler portion has a loss tangent of 0.22, the second filler portion has a in combination with all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060. The examiner can normally be reached Monday-Friday, 8:00-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        11/03/2021